Case 1:19-mc-00498-AT Document 8-2 Filed 11/08/19 Page 1 of 4




 EXHIBIT B
CT CMECF NextGen                                                       Page 1 of 3
         Case 1:19-mc-00498-AT Document 8-2 Filed 11/08/19 Page 2 of 4


                                                                                   CLOSED,EFILE

                                   U.S. District Court
                         District of Connecticut (New Haven)
                  CIVIL DOCKET FOR CASE #: 3:19-mc-00114-CSH


Hurry Family Revocable Trust et al v. Frankel et al        Date Filed: 09/26/2019
Assigned to: Judge Charles S. Haight, Jr                   Date Terminated: 10/25/2019
Cause: Motion to Compel                                    Jury Demand: None
                                                           Nature of Suit: 990 Other
                                                           Jurisdiction: Federal Question
Plaintiff
Hurry Family Revocable Trust                  represented by Brian E. Spears
                                                             Spears Manning & Martini LLC
                                                             2425 Post Road
                                                             Suite 203
                                                             Southport, CT 06890
                                                             203-292-9766
                                                             Email: bspears@spearsmanning.com
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

Plaintiff
Alpine Securities Corporation                 represented by Brian E. Spears
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

Plaintiff
Scottsdale Capital Advisors                   represented by Brian E. Spears
Corporation                                                  (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED


V.
Defendant
Christopher Frankel

Witness
Vision Financial Markets, LLC                 represented by Jenny R. Chou
                                                             Wiggin & Dana-NH
                                                             265 Church St.
                                                             P.O. Box 1832
                                                             New Haven, CT 06510




https://ecf.ctd.uscourts.gov/cgi-bin/DktRpt.pl?7148592349157-L_1_0-1                        11/8/2019
CT CMECF NextGen                                                       Page 2 of 3
         Case 1:19-mc-00498-AT Document 8-2 Filed 11/08/19 Page 3 of 4


                                                              203-498-4302
                                                              Email: jchou@wiggin.com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED


 Date Filed      # Docket Text
 09/26/2019     1 MOTION to Compel Subpoena Compliance As To Vision Financial Markets LLC
                  (paid $47 fee; receipt number ACTDC-5457050), filed by Hurry Family
                  Revocable Trust, Scottsdale Capital Advisors Corporation, Alpine Securities
                  Corporation.Responses due by 10/17/2019 (Attachments: # 1 Memorandum in
                  Support, # 2 Exhibit Declaration of Jordan Susman)(Spears, Brian) (Entered:
                  09/26/2019)
 09/26/2019     2 NOTICE of Appearance by Brian E. Spears on behalf of Alpine Securities
                  Corporation, Hurry Family Revocable Trust, Scottsdale Capital Advisors
                  Corporation (Spears, Brian) (Entered: 09/26/2019)
 09/26/2019         Judge Charles S. Haight, Jr added. (Oliver, T.) (Entered: 09/27/2019)
 09/26/2019     3 ELECTRONIC FILING ORDER FOR COUNSEL - PLEASE ENSURE
                  COMPLIANCE WITH COURTESY COPY REQUIREMENTS IN THIS
                  ORDER
                  Signed by Judge Charles S. Haight, Jr on 09/26/2019.(Nuzzi, Tiffany) (Entered:
                  09/27/2019)
 10/10/2019     4 NOTICE of Appearance by Jenny R. Chou on behalf of Vision Financial
                  Markets, LLC NOTICE OF APPEARANCE OF JENNY CHOU (Chou, Jenny)
                  (Entered: 10/10/2019)
 10/10/2019     5 First MOTION to Transfer to Another District THIRD PARTY VISION
                  FINANCIAL MARKETS LLC'S MOTION TO TRANSFER AND FOR
                  EXTENSION OF TIME TO RESPOND TO PLAINTIFFS' MOTION TO
                  COMPEL by Vision Financial Markets, LLC. (Attachments: # 1 Memorandum in
                  Support MEMORANDUM OF LAW IN SUPPORT OF THIRD PARTY
                  VISION FINANCIAL MARKETS LLC'S MOTION TO TRANSFER AND FOR
                  EXTENSION OF TIME TO RESPOND TO PLAINTIFF'S MOTION TO
                  COMPEL, # 2 Affidavit DECLARATION OF JENNY R. CHOU IN SUPPORT
                  OF THIRD PARTY VISION FINANCIAL MARKETS LLC'S MOTION TO
                  TRANSFER AND FOR EXTENSION OF TIME TO RESPOND TO
                  PLAINTIFF'S MOTION TO COMPEL, AND EXHIBIT [A] HURRY v.
                  FRANKEL DOCKET AS OF 10-9-2019 AND EXHIBIT [B] RULING AND
                  ORDER IN BROWN v. LOWE'S)(Chou, Jenny) (Entered: 10/10/2019)
 10/25/2019     6 NOTICE of Voluntary Dismissal of Case Witthout Prejudice by Alpine Securities
                  Corporation, Hurry Family Revocable Trust, Scottsdale Capital Advisors
                  Corporation (Spears, Brian) (Entered: 10/25/2019)
 10/25/2019     7 ELECTRONIC ORDER dismissing case. In light of Plaintiffs' 6 Notice of
                  Voluntary Dismissal of Action Without Prejudice, pursuant to Federal Rule of
                  Civil Procedure 41(a)(1)(A)(i), this case is hereby dismissed, as stipulated,




https://ecf.ctd.uscourts.gov/cgi-bin/DktRpt.pl?7148592349157-L_1_0-1                        11/8/2019
CT CMECF NextGen                                                       Page 3 of 3
         Case 1:19-mc-00498-AT Document 8-2 Filed 11/08/19 Page 4 of 4


                    "without prejudice." Doc. 6, at 1. The Clerk is directed to terminate all pending
                    motions and close the file. Signed by Judge Charles S. Haight, Jr. on October 25,
                    2019. (Gitlin, A.) (Entered: 10/25/2019)



                                        PACER Service Center
                                          Transaction Receipt
                                           11/08/2019 16:28:04
                    PACER Login: jchou353        Client Code:
                    Description:   Docket Report Search Criteria: 3:19-mc-00114-CSH
                    Billable Pages: 2            Cost:           0.20




https://ecf.ctd.uscourts.gov/cgi-bin/DktRpt.pl?7148592349157-L_1_0-1                         11/8/2019
